Long, J.
(dissenting). On January 2, 1892, Morris Pluff commenced suit in justice’s cqurt by summons against the plaintiff, and on January 21 a judgment was entered by consent against the plaintiff for $47 damages and $1.50 costs. On commencement of suit the defendant company was garnished, — the plaintiff being a street-car driver in its employ, — and on January 14 the company paid the amount due Crisp, $11.90, into court, and filed a disclosure, stating that that amount was due plaintiff at the time of the service of the writ of garnishment. Subsequently, the defendant company was garnished four times upon that judgment, and made disclosure each time, and paid the money due him into court. The disclosures contained no statement that Crisp was a householder. On each occasion, Crisp was notified by the paymaster of the defendant com*653pany that his pay had been garnished by Pluff in the suit before the justice, within three or four days after the service of the writ, and in time for him to appear before the justice and protect his interests. On March 8, 1892, after the third writ of garnishment was served, Crisp gave written notice to the defendant company that he was a householder. On one occasion, Crisp claims that the paymaster asked him if he was a householder, when he told him that he was; and the paymaster then instructed him that all he had to do was to .go to the justice’s court, and make a demand for his money, and he would get it. The paymaster, however, denies that such conversation occurred. Crisp claims that he called at the justice’s court, and, it being near the hour of closing, the justice told him to call the next morning and he would let him know, which, however, he did not do, as he was out of town the following morning. At another time, Mr. Crisp’s attorney attempted to appear for him, but this was refused by the justice. Further than this, it is not claimed that Crisp attempted to protect his interests. He now attempts to recover his wages from the defendant company. He had judgment before the justice for 160 damages and $2 costs. Defendant appealed to the circuit court, and on trial there verdict was directed for plaintiff for the same amount. Defendant brings error.
The statute relating to proceedings against garnishees in justice’s court (section 8032, being section 2, chap. 276, How. Stat.) provides:
“The person summoned as garnishee, from the time of the service of such summons, shall be. deemed liable to the plaintiff in such suit to the amount of the property, money, and effects in his hands or possession, or under his control, or due from him to the defendant in such suit: Provided, that, when the defendant is a householder having a family, nothing herein contained shall be applicable to any indebtedness of such garnishee to the defendant *654for the personal labor of such defendant or his family for any amount not exceeding the sum of twen'ty-five dollars.”
Section 8037 provides that—
“ The garnishee may, after the expiration of the time limited by law for an appeal or stay of execution on said judgment, if no appeal has been made or stay of proceedings put in, pay to the justice before whom the examination was had all money then due and owing by him to the defendant, or sufficient to satisfy said judgment (except such as is exempt, as provided by section 2 of this act), and thereupon such justice shall execute and deliver to the garnishee a release and discharge for the amount paid.”
The exemption referred to in this section is recited above as a part of section 2.
It is contended by counsel for plaintiff that the defendant might have disclosed all the facts,' as such facts had been disclosed by the plaintiff, and that, if it had disclosed the fact of ’ plaintiff’s being a householder, no judgment could have been rendered against the garnishee hy the justice; that, the defendant having failed to disclose the fact that the plaintiff was a householder, it cannot now screen itself by the payment of the money into the court, and a rele'ase from the justice, if such release was given. On the other hand, counsel for defendant contend:
“1. That under the law the principal defendant has a perfect right to appear in a garnishment case and protect his own interests.
“2. That there is no duty imposed upon a garnishee defendant to investigate the domestic relations of the principal defendant, and determine whether he is a householder having a family.
“ 3. That the question whether the principal defendant in a garnishment case is a householder is a judicial question, and should be determined by the court, and not by the garnishee defendant, and that by payment into court the question is properly placed there for decision.”
In these contentions, we think defendant’s counsel are correct. In Wilson v. Bartholomew, 45 Mich. 41, it was *655contended that the principal defendant could not, in his own behalf, by writ of certiorari, prosecute an action to review the judgment given against the garnishee defendant. It was said:
“It cannot be maintained that the legal rights of Loomis [the principal defendant] were liable to be cut off by the decision of the justice in a case between others, and without his having an opportunity to be heard.”
The principal defendant had the right to be heard before the justice, and show why the fund deposited by the garnishee should not be paid over on a judgment rendered against him. The attorney for the principal defendant attempted to appear, and the justice held that he could not do so. In this the justice was in error, but the remedy of the principal defendant, in such case, -was by appeal or certiorari. Chilcote v. Conley, 36 Ohio St. 545; Curran v. Fleming, 76 Ga. 98. In the above eases the rule is stated that the principal defendant may appear and defend in the matter of the garnishment.
It is claimed here, however, that it was the duty of the garnishee to disclose that the principal defendant was a householder, and that, not having done so, it is liable in the present action. The garnishee complied with the plain intent of the statute. It made disclosure of the amount of' its indebtedness to the principal defendant, and paid the money into court. The object of the statute permitting the payment of money into court is to terminate controversy as to the amount due and owing by the garnishee defendant to the principal defendant, and to release the garnishee from further trouble or annoyance with the matter. Barber v. Howd, 85 Mich. 221. Having made the disclosure, and paid the money to the justice, its further duty in the premises ended; and the matter then rested between the plaintiff in that suit and the principal defendant, as to how the money was to be applied, and the *656decision of that question was for the court. As was said in Karp v. Bank, 76 Mich. 679:
“The object of the garnishee law is to furnish reasonable facilities for reaching property of the debtor, due him or held for him by third persons; but it never was intended to deprive a garnishee of any of his own rights, or to subject him to the danger of double actions.”
In Moore v. Railroad Co., 43 Iowa, 385, the court said:
“The whole proceeding being based on the statute, we would hesitate long before holding that there are other and greater obligations or duties resting upon a garnishee than those imposed by statute. The law, as it is, imposes inconvenience enough on a garnishee, without enlarging its provisions by judicial construction. Another cogent reason why it was not the duty of the garnishee to make defense is that the exemption of property and wages from execution or attachment is in the nature of a personal right, to be exercised or claimed by the debtor, and not by another. If’he fail to claim the exemption, no one indebted to him would have the right to make it for him. * * * It certainly would be far from reasonable to require a corporation employing hundreds of men to be so familiar with the domestic relations of. its employés, as that all its officers upon whom legal service of garnishment might be made should have knowledge that a particular employé was a married man.”
We think that the true rule is that, an exemption being a purely personal right, the defense must be set up by the principal defendant. The garnishee has no interest in the controversy. He is a neutral party. He makes his disclosure, and pays his money into court. When this is done, the principal defendant then has an opportunity to show to the court that the moneys are exempt, and should not be paid over to the plaintiff. That the defense must be set up by the principal defendant is held in Moore v. Railroad Co., 43 Iowa, 385; Osborne v. Schutt, 67 Mo. 712; Conley v. Chilcote, 25 Ohio St. 320; Jones v. Tracy, 75 Penn. St. 417.
The question whether the principal defendant is a mar*657ried man and a householder is for the justice to determine, under the facts of the case. While it may be proper for the garnishee to disclose the fact, if within his knowledge, yet the claim of exemption must be made by the principal defendant, if he have notice, if he desires to save the right which the statute gives him. In the present case, he knew of the issue of the trial, and had ample opportunity to do so, but neglected it. He cannot now claim that the moneys were improperly paid into court by the garnishee, or- insist that the garnishee should have made the defense for him. The garnishee apparently acted in good faith, and should not be compelled to pay the debt twice.
Judgment of the court below should be reversed, with costs of both courts, as we see no reason why a new trial should be awarded.
Grant, J., concurred with Long, J.